1

2

3

4

5

6

7                                         UNITED STATES DISTRICT COURT

8                                       EASTERN DISTRICT OF CALIFORNIA

9
10       JOSE LEDESMA,                                                Case No. 1:13-cv-01227-AWI-EPG (PC)
11                              Plaintiff,
12                v.                                                  ORDER SETTING SETTLEMENT
                                                                      CONFERENCE
13       ADAME, et al.,
14                              Defendants.
15

16              Plaintiff is a state prisoner proceeding with counsel in this civil rights action filed pursuant

17   to 42 U.S.C. § 1983. The Court has determined that this case will benefit from a settlement

18   conference. Therefore, this case will be referred to Magistrate Judge Sheila K. Oberto to conduct

19   a settlement conference at the U.S. District Court, 2500 Tulare Street, Fresno, California, 93721,

20   in Courtroom #7 on January 10, 2019, at 10:00 a.m.

21              In accordance with the above, IT IS HEREBY ORDERED that:

22              1. This case is set for a settlement conference before Magistrate Judge Sheila K. Oberto

23                     on January 10, 2019, at 10:00 a.m., at the U.S. District Court, 2500 Tulare Street,

24                     Fresno, California, 93721, in Courtroom #7.1

25              2. A representative with full and unlimited authority to negotiate and enter into a binding

26                     settlement shall attend in person.2

27   1
         The Court will issue the necessary transportation order in due course.
     2
         While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
28
                                                                      1
1             3. Those in attendance must be prepared to discuss the claims, defenses, and damages at

2                 issue in this case. The failure of any counsel, party, or authorized person subject to

3                 this order to appear in person may result in the imposition of sanctions. In addition,

4                 the conference will not proceed and will be reset to another date.

5             4. Each party shall provide a confidential settlement statement to the following email

6                 address: skoorders@caed.uscourts.gov. Settlement statements shall arrive no later

7                 than January 3, 2019. Parties shall also file a Notice of Submission of Confidential

8                 Settlement Statement (see Local Rule 270(d)). Settlement statements should not be filed

9                 with the Clerk of the Court nor served on any other party. Settlement statements shall be

10                clearly marked Aconfidential@ with the date and time of the settlement conference clearly noted

11                on the first page.

12            5. The confidential settlement statement shall be no longer than five pages in length, typed or

13                neatly printed, and include the following:

14                     a. A brief statement of the facts of the case.

15                     b. A brief statement of the claims and defenses, i.e., statutory or other grounds

16                         upon which the claims are founded; a forthright evaluation of the parties=

17                         likelihood of prevailing on the claims and defenses; and a description of the

18                         major issues in dispute.

19                     c. A summary of the proceedings to date.

20

21

22   order parties, including the federal government, to participate in mandatory settlement conferences….” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir. 2012)
23   (“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The term
     “full authority to settle” means that the individuals attending the mediation conference must be authorized to fully
24   explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G. Heileman
     Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official Airline
     Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also have
25
     “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v. Brinker
     Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003
26   WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
27   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
28
                                                                2
1               d. An estimate of the cost and time to be expended for further discovery, pretrial,

2                  and trial.

3               e. The party=s position on settlement, including present demands and offers and a

4                  history of past settlement discussions, offers, and demands.

5               f. A brief statement of each party’s expectations and goals for the settlement

6                  conference, including how much the party is willing to accept and/or willing to

7                  pay.

8               g. If the parties intend to discuss the joint settlement of any other actions or

9                  claims not in this suit, a brief description of each action or claim as set forth

10                 above, including case number(s) if applicable.

11

12   IT IS SO ORDERED.
13
       Dated:   November 1, 2018                           /s/
14                                                  UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   3
